        Case 6:19-mj-00072-JDP Document 23 Filed 07/01/20 Page 1 of 3

 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     JORDAN CHAD BRUCKLACHER
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 6:19-mj-00048-JDP
                                         )
11                     Plaintiff,        )               STIPULATION TO CONTINUE CHANGE
                                         )               OF PLEA AND SENTENCING HEARING
12                                       )               TO JULY 28, 2020; ORDER
     vs.                                 )               THEREON
13                                       )
                                         )               Date: July 28, 2020
14   JORDAN CHAD BRUCKLACHER,            )               Time: 10:00 AM
                                         )               Judge: Jeremy D. Peterson
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, JORDAN CHAD

19   BRUCKLACHER, his attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer,

20   SUSAN ST. VINCENT, that the Change of Plea and Sentencing Hearing in the above-captioned
21   matter currently scheduled for July 21, 2020 at 10:00 AM be continued to July 28, 2020 at 10:00

22   AM. The government has no objection.

23           Mr. Brucklacher has previously accepted responsibility for his actions. He signed the

24   Change of Plea Agreement on June 1, 2020. Additionally he deposited the full amount of

25   restitution into the Court’s Deposit Fund as well as $1,000.00 into the same Court’s Deposit Fund

26   to cover the fine recommended by the government.
27           Defense Counsel understands the Yosemite Court will not be held on July 21, 2020. Mr.

28   Brucklacher respectfully requests a continuance of his Change of Plea and Sentencing Hearing in


     STIPULATION TO CONTINUE CHANGE OF PLEA AND
     SENTENCING HEARING; ORDER THEREON                                                                 1
        Case 6:19-mj-00072-JDP Document 23 Filed 07/01/20 Page 2 of 3

 1   Case No. 6:19-mj-00048-JDP from July 21, 2020 at 10:00 AM to July 28, 2020 at 10:00 AM.

 2   Time is to be excluded under the Speedy Trial Act in that good cause exists and that the ends of

 3   justice outweigh the interests of the public and the Defendant in a speedy trial.

 4

 5

 6   Dated: July 1, 2020                                   /s/ Carol Ann Moses
                                                           CAROL ANN MOSES
 7                                                         Attorney for Defendant,
 8                                                         JORDAN CHAD BRUCKLACHER

 9

10   Dated: July 1, 2020                                   /s/ Susan St. Vincent
11                                                         SUSAN ST. VINCENT
                                                           Yosemite Legal Officer
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE CHANGE OF PLEA AND
     SENTENCING HEARING; ORDER THEREON                                                                  2
        Case 6:19-mj-00072-JDP Document 23 Filed 07/01/20 Page 3 of 3

 1                                                ORDER

 2            The above request to continue the change of plea and sentencing hearing in case no. 6:19-

 3   mj-00048-JDP from July 21, 2020 at 10:00 AM to July 28, 2020 at 10:00 AM is hereby accepted

 4   and adopted as the order of this court.

 5   IT IS SO ORDERED.
 6

 7   Dated:      July 1, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE CHANGE OF PLEA AND
     SENTENCING HEARING; ORDER THEREON                                                                3
